MEMORANDUM *
This appeal presents the same issues decided today by our opinion in E.R.K. v. State of Hawaii Department of Education, No. 12-16063, 728 F.3d 982, 2013 WL 4530914 (9th Cir. Aug. 28, 2013) (slip op.), to wit: (1) Whether the district court *775erred in granting judgment to the Department of Education on R.T.D.’s claim that Hawaii Revised Statutes § 302A-1134(c) violates the Individuals with Disabilities Education Act, and (2) Whether the district court erred in granting judgment to the Department of Education on R.T.D.’s claims under the Americans with Disabilities Act and Rehabilitation Act.
For the reasons stated in E.R.K., the judgment is.
REVERSED as to issue 1, and AFFIRMED as to issue 2. Costs on appeal shall be awarded to Plaintiffs-Appellants.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.